Citation Nr: 1529106	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bladder condition, to include as a result of in-service exposure to herbicides and as secondary to a service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for hypertension, to include as a result of in-service exposure to herbicides and as secondary to a service-connected diabetes mellitus, type II and/or posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active military service in the United States Navy from February 1958 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2010 and August 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in August 2013, the Veteran submitted a notice of disagreement with a July 2013 rating decision in which the RO denied service connection for ulcerative colitis/irritable bowel syndrome (IBS).  The RO issued a statement of the case on this issue in June 2015.  The Board notes that the Veteran has not yet perfected his appeal as to this issue and must submit a substantive appeal to the RO within the required time frame if he wishes to do so.  As such, this issue is not currently in appellate status before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to establish service connection for hypertension and a bladder condition, diagnosed as benign prostate hypertrophy (BPH) with bladder outlet obstruction.  He argues that both are due to his conceded exposure to herbicides during his military service.  In the alternative, he claims these disabilities are caused, or made worse, by his service-connected diabetes mellitus and/or PTSD.  The Board finds that the evidence currently of record is insufficient to decide these claims and therefore further evidentiary development is needed.  

I.  Hypertension

The Board notes that service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  However hypertension is not among the diseases which have been determined to be associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  However the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

To that end, the Veteran's representative submitted a brief to the Board in support of the claim of entitlement to service connection for hypertension.  See Appellant's Brief, dated June 11, 2015.  The brief contains a citation to the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010.  While the entire report was not submitted for review, or accompanied by the opinion of any medical expert, it does suggest some relationship between herbicide exposure and hypertension.  

In that same brief, the representative then went on to challenge the adequacy of the March 2013 VA opinion on the basis that the VA had not obtained a clearly unfavorable opinion on whether the hypertension is secondary to diabetes mellitus.  Citing to various medical resources, he argued that there is agreement that insulin resistance is a risk factor for the development of hypertension in individuals diagnosed with diabetes mellitus type II and that renal impairment is not the only mechanism through which diabetes mellitus can cause/aggravate hypertension.  The representative further contends that the examiner also failed to consider common knowledge of the link between poor sleep and cardiovascular disease and the fact that the Veteran's service-connected PTSD is manifested by sleep impairment.  Citing to even more medical resources, he argues that insufficient sleep has been linked to the development and management of a number of chronic diseases and conditions, including diabetes and cardiovascular disease.  He states that not only is PTSD recognized as a causative agent for cardiovascular problems, it is also recognized as aggravating cardiovascular issues.  

Therefore, a medical opinion is needed addressing the etiology of the Veteran's hypertension, to include whether such is proximately due to his diabetes mellitus and/or PTSD or, as also alleged, is result of his presumed herbicide exposure in Vietnam.  In rendering this opinion, the examiner is asked to discuss the medical resources provided by the Veteran's representative in the June 2015 Appellant's Brief.  

II.  Bladder Condition 

In January 2012, the VA examiner concluded that the Veteran's symptoms of urinary frequency and stress incontinence were less likely than not proximately due to or the result of his service-connected diabetes mellitus, but rather were due to BPH with bladder outlet obstruction.  However, he failed to address whether there is any additional disability resulting from aggravation of any urinary symptomatology by the service-connected diabetes.  Accordingly, the Board finds this opinion inadequate and another opinion is necessary.

III.  TDIU

Finally as has also been noted by the Veteran's representative the Veteran submitted a timely notice of disagreement with respect to an August 2014 determination denying TIDU.  See Appellant's Brief, dated June 11, 2015.  The AOJ has not issued a statement of the case (SOC) that addresses this issue.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon, 12 Vet. App. at 238.  The matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his representative should be provided with a SOC on the issue of entitlement to TDIU.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his hypertension and BPH with bladder outlet obstruction that are not already in the claims file.  

3.  Then, schedule the Veteran for an appropriate VA examination of his hypertension.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides (Agent Orange) in service.

If the examiner determines that the Veteran's hypertension is not related to in-service herbicide exposure, he or she should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that the Veteran's hypertension is caused OR aggravated by any other disability from which he currently suffers including service-connected diabetes mellitus and/or PTSD.  

The examiner is asked to specifically address the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange) as well as the other and the medical resources cited in the June 2015 Appellant's Brief.  A complete rationale should be provided for any opinion expressed.  

4.  Then, schedule the Veteran for an appropriate VA examination of his bladder condition, diagnosed as BPH with bladder outlet obstruction.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that any diagnosed bladder condition, including BPH with bladder outlet obstruction is aggravated by his service-connected diabetes mellitus.  

If the examiner determines that the Veteran's BPH with bladder outlet obstruction is aggravated by his service-connected diabetes mellitus, he or she should attempt to identify a baseline level of the BPH with bladder outlet obstruction prior to the aggravation occurring.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


